Name: Commission Regulation (EC) No 1618/94 of 4 July 1994 amending Regulation (EC) No 121/94 relating to the exemption from the import levy for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic
 Type: Regulation
 Subject Matter: plant product;  political geography;  Europe;  tariff policy;  trade policy
 Date Published: nan

 5. 7. 94 Official Journal of the European Communities No L 170/13 COMMISSION REGULATION (EC) No 1618/94 of 4 July 1994 amending Regulation (EC) No 121/94 relating to the exemption from the import levy for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, originating in the Czech and Slovak Republics which enjoy preferential access under the Interim Agreement concluded with those countries ; whereas the volumes for each of the Republics concerned resulting from the Addi ­ tional Protocols concluded following the dissolution of the Czech Federal Republic were subsequently discovered to have been calculated incorrectly and must therefore be amended for the 1994/95 and 1995/96 marketing years ; Whereas it is necessary also to amend the period of vali ­ dity of the import licences in order to bring it into line with the marketing year and by so doing ensure that the rate of importation specified in the Agreements is observed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to Council Regulation (EC) No 3492/93 of 13 December 1993 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part ('), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3491 /93 of 13 December 1993 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part (2), and in particular Article 1 thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 520/92 of 27 February 1992 relating to certain procedures for applying the Interim Agreement on trade and trade ­ related matters between the European Community and the European Coal and Steel Community, of the other part, and the Czech and Slovak Federal Republic, of the other part (3), as last amended by Regulation (EEC) No 2235/93 (4), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ^, as last amended by Commission Regulation (EEC) No 2193/93 (% and in particular Article 9 thereof, Article 1 Regulation (EC) No 121 /94 is hereby amended as follows : 1 . Article 3 is replaced by the following : Article 3 Article 8 (1 ) of Regulation (EEC) No 891 /89 notwith ­ standing, import licences shall be valid from their date of issue until the end of the third month following that in which they were issued. Nevertheless, the vali ­ dity of licences shall be restricted to the end of July, where licences issued in respect of the previous year's quantity are concerned.' 2. The Annex is replaced by the Annex to this Regula ­ tion . Whereas Commission Regulation (EC) No 121 /94 of 25 January 1994 relating to the exemption from the import levy for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic f) specifies the quantities of barley, wheat flour and non-roasted malt (') OJ No L 319, 21 . 12. 1993, p. 4. O OJ No L 319, 21 . 12. 1993, p. 1 . 0 OJ No L 56, 29. 2. 1992, p. 9. (4) OJ No L 200, 10 . 8 . 1993, p. 5. O OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 196, 5. 8 . 1993, p. 22. O OJ No L 21 , 26. 1 . 1994, p. 3. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. No L 170/14 Official Journal of the European Communities 5. 7. 94 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 July 1994. For the Commission Rene STEICHEN Member of the Commission 5. 7. 94 Official Journal of the European Communities No L 170/15 ANNEX I. Products originating in the Republic of Hungary (tonnes) 1.7. 1993 1 . 7. 1994 1 . 7. 1995 Penod to 30. 6. 1994 to 30. 6. 1995 to 30 . 6. 1996 Levy reduction (%) 60 60 60 CN code 1001 90 99 200 000 216 000 232 000 IIA Products originating in the Czech Republic (tonnes) 1 . 1 1 . 7. 1994 1 . 7. 1995 Penod to 30. 6. 1994 to 30. 6. 1995 to 30 . 6. 1996 Levy reduction (%) 60 60 60 CN code 1003 00 90 23 667 25 400 27 400 CN code 1101 00 00 15 667 12 750 13 500 CN code 1107 10 99 24 371 31 800 33 900 II.B. Products originating in the Slovak Republic (tonnes) 1 . 1 1 . 7. 1994 1 . 7. 1995 to 30 . 6. 1994 to 30. 6. 1995 to 30. 6. 1996 Levy reduction (%) 60 60 60 CN code 1003 00 90 12 600 12 600 13 600 CN code 1 101 00 00 7 833 12 750 13 500 CN code 110710 99 12 186 12 700 13 600 III . Products originating in the Republic of Poland (tonnes) p . , 1 . 7. 1993 1 . 7. 1994 1 . 7. 1995 to 30 . 6. 1994 to 30. 6 . 1995 to 30. 6. 1996 Levy reduction (%) 60 60 60 CN code 1008 10 00 3 800 4 100 4 350